Citation Nr: 1409137	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-23 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a disability manifested by fatigue.  

2.  Entitlement to service connection for a disability manifested by edema.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include stress.  

4.  Entitlement to service connection for a chronic respiratory disorder, claimed as residuals of pneumonia.  

5.  Entitlement to service connection for chronic sinusitis.  

6.  Entitlement to service connection for a chronic headache disorder.  

7.  Entitlement to service connection for a chronic bilateral hip disorder.  

8.  Entitlement to service connection for residuals of an infection of the fingers.  

9.  Entitlement to service connection for a bilateral foot disorder, claimed as a fungus.  

10.  Entitlement to service connection for hypertension.  

11.  Entitlement to service connection for a chronic metabolic disorder, secondary to residuals of pneumonia.  


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February to November 1970, with subsequent periods of service in the Navy Reserve.  

In April 2011, the Veteran testified at a video conference hearing before a Veterans Law Judge seated in Washington, D.C.  A transcript of this hearing has been added to the claims file.  


FINDINGS OF FACT

1.  A current diagnosis of a disability manifested by fatigue is not shown.  

2.  A current diagnosis of a disability manifested by edema is not shown.  

3.  A current diagnosis of an acquired psychiatric disorder is not shown.  

4.  A chronic respiratory disorder was not shown in service.  Current residuals of in-service pneumonia are not shown; a current respiratory disorder, diagnosed as chronic obstructive pulmonary disease (COPD), is not causally or etiologically related to service.  

5.  The Veteran's in-service sinusitis was not shown to have any chronic residuals; the current diagnosis of sinusitis is not causally or etiologically related to service.  

6.  An in-service headache was not shown to have any chronic residuals; the current diagnosis of headaches is not causally or etiologically related to service.  

7.  A current diagnosis of a bilateral hip disorder is not shown.

8.  The current diagnosis of paronychia is not causally or etiologically related to service.  

9.  The current diagnoses of athlete's foot and cellulitis of the feet are not causally or etiologically related to service.  

10.  Hypertension was not shown in service or within a year of service separation; the current diagnosis of hypertension is not causally or etiologically related to service.  

11.  A current diagnosis of a chronic metabolic disorder is not shown.


CONCLUSIONS OF LAW

1.  A current diagnosis of a disability manifested by fatigue has not been shown.  38 U.S.C.A. §§ 1110, 1112, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  A current diagnosis of a disability manifested by edema has not been shown.  38 U.S.C.A. §§ 1110, 1112, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

3.  A current diagnosis of an acquired psychiatric disorder, to include stress, has not been shown.  38 U.S.C.A. §§ 1110, 1112, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

4.  A chronic respiratory disorder, to include residuals of pneumonia, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

5.  Chronic sinusitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

6.  A chronic headache disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).  

7.  A chronic bilateral hip disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  

8.  Residuals of an infection of the fingers were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).  

9.  A bilateral foot disorder, claimed as foot fungus, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).  

10.  Hypertension was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  

11.  A current diagnosis of a chronic metabolic disorder has not been shown.  38 U.S.C.A. §§ 1110, 1112, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for several disabilities.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

For disorders listed among the "chronic diseases" under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  

With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, as specified by regulation, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  

In this decision, the Board has also considered the lay evidence as it pertains to the issues decided herein.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

"Competent medical evidence" means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

With respect to evaluating the medical evidence, generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims currently on appeal.  

Fatigue, Edema, an Acquired Psychiatric Disorder, Bilateral Hip Disorder, 
and a Chronic Metabolic Disorder

The Veteran's original claims file, to include service treatment records, was lost by VA and is not currently available.  More recently, however, the evidence of record is without any indication of a current diagnosis of disabilities manifested by fatigue and/or edema, an acquired psychiatric disorder, a bilateral hip disorder, or a chronic metabolic disorder.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In the present case, while the Veteran has received VA medical treatment since at least 2004, these records are negative for any diagnoses of the claimed disorders.  Regarding edema, multiple clinical findings dated between May 2004 and May 2012 are negative for any finding of edema.  Likewise, available VA treatment records are negative for any diagnosis of or treatment of a metabolic disorder.  

Regarding a bilateral hip disorder, the Veteran reported to a VA emergency room in December 2006 with complaints of left anterior thigh pain.  He denied any hip pain at that time and on physical examination, his hips were within normal limits.  A disorder of either hip was not diagnosed at that time.  The remainder of the record is likewise negative for a current disorder of the bilateral hips.  

The Veteran was afforded a VA psychiatric examination in May 2013 to address any current psychiatric diagnoses and upon review of the record (prior to the file being lost) and personal evaluation of the Veteran, the examiner concluded that the Veteran "does not meet the [Diagnostic and Statistical Manual of Mental Disorders] criteria for any Axis I disorder at [the] present time."  While the examiner noted a history of a personality disorder, a personality disorder is not a disability for which service connection and/or compensation may be awarded.  38 C.F.R. § 3.303(c).  

In the absence of current diagnoses of the claimed disorders, service connection for disabilities manifested by fatigue and/or edema, an acquired psychiatric disorder, a bilateral hip disorder, and a chronic metabolic disorder are denied.  

The Board notes that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  Here, however, the evidence is devoid of a competent and credible diagnosis of any of the claimed disabilities for the entire pendency of this appeal.  

Finally, at his video hearing and on other occasions, the Veteran has himself alleged current diagnoses of disabilities manifested by fatigue and/or edema, an acquired psychiatric disorder, a bilateral hip disorder, and a chronic metabolic disorder.  As discussed above, lay evidence is competent in certain circumstances to provide evidence of a current disability, such as when reporting observable symptomatology, reporting the findings of a medical expert, or when later confirmed by a medical expert.  

In the present case, however, diagnoses of the claimed disorders are not subject to lay observation, and these claimed disorders have not been diagnosed by a medical expert.  While the Veteran is competent to testify regarding such observable symptomatology as fatigue or edema, he is not competent to render a diagnosis of an underlying disability.  Likewise, he lacks the necessary medical expertise to diagnose an acquired psychiatric disorder, a bilateral hip disorder, and a chronic metabolic disorder, as these involve processes internal to the body and not susceptible to lay observation.  Thus, his lay statements, in and of themselves, are insufficient to establish current diagnoses.  

The Veteran has also not provided credible lay evidence of a contemporaneous medical diagnosis of the claimed disorders, and his lay assertions have not been subsequently diagnosed as current disabilities for which service connection may be granted.  Regarding a bilateral hip disorder, or any other musculoskeletal or orthopedic disorder, the Board acknowledges that he is competent to report such observable symptomatology as joint pain.  Pain alone, however, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

At his April 2011 personal hearing, the Veteran also asserted that a bilateral hip disorder resulted from a lumbosacral spine disorder.  See 38 C.F.R. § 3.310.  As he has not, however, been granted service connection for a disorder of the lumbosacral spine, service connection on a secondary basis not warranted.  

In the absence of a current diagnosis of disabilities manifested by fatigue and/or edema, an acquired psychiatric disorder, a bilateral hip disorder, or a chronic metabolic disorder, service connection for these disorders must be denied.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable and the appeals are denied.  


Respiratory Disorder, Sinusitis, and Headaches

Although the service treatment records are no longer available due to the loss of the claims file, the Board previously noted in 2012 that, upon review of the service treatment records, the Veteran was diagnosed and treated for pneumonia, sinusitis, and headaches in service.  

As an initial matter, pneumonia, sinusitis, and non-migraine headaches are not among the chronic diseases listed in 38 C.F.R. § 3.309(a), and 38 C.F.R. § 3.303(b) is therefore not for application.  Nonetheless, as current respiratory, nasal, and headache disorders are demonstrated within the record and the evidence reflects in-service complaints, the Board must address whether there is a casual relationship between the current complaints and the in-service disease or injury.  To this end, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.

In this case, the Board finds that the competent evidence weighs against the conclusion that current respiratory, headache, and sinus disorders are attributable to the Veteran's service, despite his contentions to the contrary.  

Regarding his claimed respiratory disorder, the Veteran was afforded a May 2013 VA respiratory examination in 2013, along with an October 2013 addendum.  The May 2013 examination resulted in a diagnosis of chronic obstructive pulmonary disease but did not include an opinion regarding the etiology of this disorder.  VA outpatient treatment records also reflect a current diagnosis of asthma.  Upon review of the rebuilt claims file in October 2013, a VA physician could find within the limited record no evidence of a nexus between service and the current diagnosis of chronic obstructive pulmonary disease.  

Regarding sinusitis, the Veteran was afforded a VA examination in September 2013.  He described chronic nasal congestion since service, but denied seeking treatment from an ear, nose, and throat doctor since service for this problem.  He also stated he used only over-the-counter nasal spray for his congestion, and denied ever using antibiotics for this problem.  On examination, the examiner found no evidence of a current diagnosis of sinusitis.  VA outpatient clinical notes from 2008 contain a diagnosis of sinusitis and treatment with a course of antibiotics at that time but sinusitis was not noted to be chronic.  

Review of VA outpatient treatment records confirms he reported headaches in April 2006 following head trauma several days prior.  He could not, however, remember any specifics of the injury.  No prior long-term history of headaches was reported.  A small laceration was observed, and he was treated and released.  On subsequent occasions in 2008 and 2009, the Veteran denied any current headaches.  

After review of the totality of the record, the Board finds the preponderance of the evidence to be against a finding of a nexus between any disease or injury incurred in service and current diagnoses of a respiratory disorder, sinusitis, or a headache disorder.  While he was diagnosed with sinusitis, pneumonia, and a headache in service, he did not seek treatment for these disorders for many years after service.  This lengthy period without complaint or treatment weighs against the claim.  

According to the Veteran's own 2011 hearing testimony, while he was treated for these and other complaints during service, he "felt better" after separation from active duty in 1970 and reentered service in the Reserve in 1980.  This testimony both contradict his assertions of ongoing symptomatology since service separation in 1970 and suggest his pneumonia, sinusitis, and headaches in service were not chronic.  

Moreover, no medical expert has suggested a nexus between any current diagnoses of chronic obstructive pulmonary disease, sinusitis, and headaches and any disease or injury of service.  As noted above, the Veteran has provided his own lay contentions regarding such a nexus, but the Board does not find such assertions to be credible.  This credibility determination is based on his own reports regarding resolution of his in-service disorders following service.  

In the absence of evidence that any current respiratory disorder, sinusitis, or headache disorders had their onset in service, service connection claims for these disorders must be denied.  

Infection of the Fingers, 
Bilateral Foot Fungus, and Hypertension

As noted above, the Veteran's service treatment records, along with the remainder of the original claims file, were misplaced sometime in 2013; thus, his service treatment records are unavailable.  Nevertheless, on prior review of the service treatment records, VA found no evidence the Veteran was treated for diseases or injuries of the feet or fingers or hypertension during service.  

VA treatment records confirm a current diagnosis of hypertension dating from approximately 2006.  The Veteran was also treated in October 2006 for a possible infection of the right middle finger.  Paronychia was suspected, and he was given medication.  In June 2009, he was diagnosed with athlete's foot and cellulitis of the left foot.  

Hypertension is among the chronic diseases listed in 38 C.F.R. § 3.309(a), and 38 C.F.R. § 3.303(b) is for application.  Nonetheless, the record does not reflect a diagnosis of hypertension during service or for many years thereafter.  The earliest diagnosis of hypertension dates to approximately 2006, many years after separation from active service.  Additionally, no competent evidence has been presented establishing onset of hypertension either during service or within a year thereafter.  

In this case, the Board finds that the competent evidence weighs against the conclusion that current fungal disorder of the feet, infections of the fingers, or hypertension are attributable to service, despite the Veteran's contentions to the contrary.  

According to the Veteran's 2011 hearing testimony, he developed fungal infections of his feet during service.  A layperson is competent to report such observable symptomatology as a skin condition.  See Jandreau, 492 F.3d at 1372.  While the Board has considered his lay contentions, it nonetheless finds the preponderance of the evidence to be against his claims, as the remainder of the record does not reflect any reports of a fungal disorder of the feet or an infection of the fingers with onset during service or otherwise related to service.  A lengthy period without complaint or treatment weighs against the claim.

Finally, regarding the Veteran's hypertension, he testified at his 2011 hearing that he did not have hypertension during his active duty service period.  Thus, the Board need not address any lay contentions of in-service onset.  

Moreover, no medical expert has suggested a nexus between any current diagnoses of fungal disorder of the bilateral feet, an infection of the fingers, or hypertension and any disease or injury of service.  In the absence of such evidence, service connection claims for these disorders must be denied.  

Duties to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Here, the Veteran was afforded appropriate initial notice in January and September 2007.  These letters fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence, as well as with notice of what type of information and evidence was needed to establish disability ratings and the type of evidence necessary to establish an effective date.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the RO obtained and associated the Veteran's VA treatment records with the claims file.  While he was not afforded a VA medical examination specifically to address all his claims, the Board finds he has received VA medical treatment on many occasions during the pendency of this appeal, and those records have been obtained.  These VA records contain adequate clinical findings and fulfill VA's duty to properly development the evidentiary record such that a VA examination is not necessary.  

As to the issues for which the Veteran has not been provided a VA examination or opinion, the Board concludes an examination or opinion is not needed.  Regarding the service connection claims for fatigue, edema, a bilateral hip disorder, a metabolic disorder, headaches, infection of the fingers, foot fungus, and hypertension, the only evidence indicating in-service occurrence is his own lay statements.  In a case involving a non-combat veteran, VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  Finally, he testified before a Veterans Law Judge via video conference in April 2011.  

As noted above, the Veteran's original claims folder was lost and attempts have been made to rebuild the claims folder, which have met with limited success.  Hence, there is a heightened obligation for VA to assist him in the development of the claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

In the present case, VA attempted to contact the Veteran in October 2013 via telephone to inform him about the loss of his file, but his last telephone number of record was inactive.  Nevertheless, the October 2013 supplemental statement of the case informed him of the loss of his file and invited him to submit any additional records in support of his claim.  No additional evidence has been received from the Veteran.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the appeal that has not been obtained or attempted to be obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for a disability manifested by fatigue is denied.  

Service connection for a disability manifested by edema is denied.  

Service connection for an acquired psychiatric disorder, to include stress, is denied.  

Service connection for a chronic respiratory disorder, to include residuals of pneumonia, is denied.  

Service connection for chronic sinusitis is denied.  

Service connection for a chronic headache disorder is denied.  

Service connection for a chronic bilateral hip disorder is denied.  

Service connection for residuals of an infection of the fingers is denied.  

Service connection for a bilateral foot disorder, claimed as a fungus, is denied.  

Service connection for hypertension is denied.  

Service connection for a chronic metabolic disorder is denied.  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


